FILED
                              NOT FOR PUBLICATION                            OCT 01 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE I. BELTRAN-TORRES,                           No. 12-71797

               Petitioner,                        Agency No. A072-922-485

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jose I. Beltran-Torres, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s decision to deny Beltran-

Torres’s application for cancellation of removal as a matter of discretion. See 8

U.S.C. § 1252(a)(2)(B)(i) (barring review of denials of discretionary relief).

Beltran-Torres’s contentions that the agency failed to consider all of the equities in

his case, applied an incorrect standard of review, and mischaracterized the

evidence are not supported by the record and are not colorable claims invoking our

jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Bazua-Cota v. Gonzales, 466 F.3d 747,

748-49 (9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     12-71797